Martin, J.

delivered the opinion of the court.
The defendant and appellant complains of the judgment, which rejects his plea of compensation.
This plea was grounded on the transfer of a document (to the defendant by Cajegal,) by which it appears that the transferror, the plaintiff, and a third person, being partners in a bakejy, the two latter acknowledged they had settled an account with the former, wherebyabalance was in his favour, on the close of a period, during which he had carried on the bakery.for the partnership, stating that balance, with his interest in the bakery, amounted to four hundred and odd , ,1 uOUaxs.
We think the parish judge did not err — the two partners did not engage to pay that sum to the transferror; it does , , , , . . , ,. , , not appear that the. partnership expired or was dissolved, hut ra^ier that it continued. The document shows only that, at its date, the transferree was in advance to the part- , . . . nership, and that his advances and his interest m the partnership amounted to the sum stated.
^ '1S’ therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed with costs in both courts.